Title: Notes on Debates, 7 January 1783
From: Madison, James
To: 


Teusday Jany. 7th. 1782 [3].
See the Journals
In the evening the grand Committee had the assigned conference with Mr. Morris who informed them explicitly that it was impossible to make any advance of pay in the present State of the finances to the army and imprudent to give any assurances with respect to future pay until certain funds should be previously established. He observed that even if an advance cd. be made it wd. be unhappy that it sd. appear to be the effect of demands from the army; as this precedent could not fail to inspire a distrust of the spontaneous justice of Congress & to produce repetitions of the expedient. He said that he had taken some measures with a view to a payment for the army which depended on events not within our command, tha[t] he had communicated these measures to Genl Washington under an injunction of secrecy, and that he could not as yet disclose them without endangering their success: that the situation of our affairs within his department was so alarming that he had thoughts of asking Congress to appoint a Confidential Committee to receive communications on that subject and to sanctify by their advice such steps as ought to be taken. Much loose conversation passed on the critical state of things the defect of a permanent revenue, & the consequences to be apprehended from a disappointment of the mission from the army; which ended in the appointment of friday evening next for an audience to General McDougal, Col. Brooks & Col. Ogden the Deputies on the subject of the Memorial, the Superintendt. to be present.
